Steele Hays, Justice, dissenting. As the majority opinion aptly notes, a county municipal court is, as its name implies, a hybrid — neither fish nor fowl, but rather, both. Finding its place in our election laws is an exercise involving square pegs and round holes. See, e.g., Johnson County Election Commission v. Holman, 280 Ark. 128, 655 S.W.2d 408 (1983), and Pulaski County Municipal Court v. Scott, 272 Ark. 115, 612 S.W.2d 297 (1981). But the key to the conundrum in this case, I believe, lies in the fact that candidates for municipal corporation courts, unlike candidates for Pulaski County Municipal Court, campaign only within their respective municipalities. Whereas, candidates for Pulaski County Municipal Court campaign on a county-wide basis. Thus, the filing deadline for an independent candidate under Ark. Code Ann. § 7-7-103(b) (Repl. 1993) is “the date fixed by law as the deadline for filing ... in a primary election or the first of May, whichever is later.” The fact that in Johnson County Election Commissions v. Holman, supra, we held that the Clarksville Municipal Court was a municipal office for purposes of filling vacancies under art. 7, § 50, does not dictate that these hybrid offices must be treated as a municipal office for purposes of the filing requirements of § 7-7-103. In Johnson we were concerned only with the language of two constitutional provisions: art. 7, § 50 and Amendment 29 § 1, dealing with the filling of vacancies in certain elective offices. Our opinion stated that the Clarksville Municipal Court was a municipal office. But that aspect of our decision was clearly perfunctory, we note that the trial court had so found and “the appellee does not question that conclusion, which we need not examine in further detail.” Nowhere in that opinion did the court even refer to the statute which governs this case. Had we been engaged in Johnson with the issue now presented, I submit we would have analyzed the dispute from an entirely different perspective, with, quite conceivably, a different result. At any rate, the holding in that case does not dictate a predetermined result in this case. Our task here should be one of following the plain meaning of § 7-7-103 or discerning the underlying intent of the legislature in enacting the provisions embodied in that statute, a cardinal rule the majority fails to even mention. The basic rule of construction to which all other interpretive guides defer is to give effect to the legislative intent. McCoy v. Walker, 317 Ark. 86, 876 S.W.2d 252 (1994); Puch v. St. Paul Fire & Marine Ins. Co. 317 Ark. 384, 877 S.W.2d 915 (1994). When a statute is clear, it is given its plain meaning and we do not search for legislative intent. That intent must be gathered from the plain meaning of the language used. Hinchey v. Thomasson, 292 Ark. 1, 727 S.W.2d 836 (1987). By either formula, the purpose is plain — independent candidates for municipal offices file in accordance with § 7-7-103(d)(l), whereas independent candidates for county offices file in accordance with § 7-7-103(b) and (c)(1). It is axiomatic that candidates filing in a party primary are entitled to compete on equal terms with candidates filing independently, including the length or brevity of the campaign. That should govern this dispute.